Honorable George H. Sheppard
Comptroller of public Accounts
Austin, Texas
Dear Sir:                Opinion No. O-3626
                         Re: Effective date of Article
                             XV, House Bill No. 5, Reg-
                             ular Session, 47th Legisla-
                             ture.
            By your letter of.May 31,'1941, you request our
opinion upon the effective date of the above Act, and In
connection therewithattaoh letter to you from the Legal.
DeRartplent.ot~the.~&oneS$ar..CasSystem, from.whiah.we. quote
HISr0ii0ws:              ..I

          ."In line with out oonversationwith you.on
    'May.27,.conqerning  Article XV of House Bill No.    :
     S; passed by the,47th.Leglslature., I advise ~t'hat
    we are unable to know definitelywhen Article
   ~~.Xk.iseffsctive;  notwithstandingthe raot.that
    we..realizethe law; as a'whole, became effective
     on May 1, 1941. Our inability to understand the
     erfectlve date of this article grows out 0r Seo-
     Mon.7 thereof, whioh.rea&s as follows:
         U’S60 . 7. No transferor oertifidatestax-
    able under this~Art.iolemade after June 1, 1941,
    on which a 'tax is imposeU by this Article, an8
    whioh tax Is not paid at the time of such trans-
    fer shall be'made the basis of any action or
    lagal proceedings,nor shall proof thereof be
    offered or reoeived in evidenoe in any court of
    this State.'
         %inoe the above quoted Motion has the ef-
    fect of prohibitingany action or legal proceed-
    ings or the Introductionof any proof relative
    th&eto where the tax,ls not pala as provided in
    said section, it occurs to us tbatit was appar-
    ently the intention of the Legislature through
          said section to,actually make the taring provi-
          sion effeotiveas of June 1. In any event, in
          our opinion the above quoted seotion serves to
          render inderiniteand uncertain the intention of
          the Legislatureas to when the stock transfer
          tax becomes effective.v
               As stated, House Bill No. 8, enacted by the Forty-
     seventh Legislature,became effectiveMay 1, 1941 in its
     entirety, except as otherwise expressly provided in some of
     the articles comprisingthe Act. As illustrativeof the
     latter situation,we point to Section 30 of Article XVII
     of the cited Act, providing that *this Article shall take
     effect and be in force thirty days from and after its final
     passage."
                tie'
                   find no similar provision in Article XV of
      this Aot,,'expresslypostponingthe effeotive date thereof.
.     from that of the .entlredot. Hence, unless such a legis-..
      lative Intent oan, by necessary lmplioation,be read into
      the language of Section 9 of Artiale XV, above quoted, Ar-
      tiole XV, and eaah seotion thereof except Section 9,,.would
      be governed by the effective date of the general'Act, i.e.
    "bay 1, 1941.                                      ,.
               :'~This
                     questibnis.purely .oneof statutory-oonstruc-
      tion, unassisted by any authoritbes. We think the 'declared
      purpose of.Seotion 7 of Article XV, was to 'affordan added
      enforcementreature for the administrationof the Act and
     the collectionof the tax levied thereby, by providing that
      taxable certificates,transferredafter June 1, 1941, with-
      out the tax stamp affixed thereon, or upon which the tax is
     not otherwise paid should not be offered or reeeived in
      evidence or made {he basis of any action or legal prooeed-
     ings. The legislativeIntent in Imposing such judicial or
      evldenciarylimitationsor conditionsupon such stock cer-
     tificates after June 1, 1941, rather than causing such re-
      strictionsto become operative on the erfective date of the
     general Act, to-wit, May 1, 1941, may well have been to af-
     ford ample time for peraons or corporations,having rights
     or interests in suoh stock certirioatss,to comply with the
     terms of the Act and pay the tax levied, thus protecting
     their property rights from the harsh terms of this enforoe-
     ment feature. But such conclusion is not inconsistentwith
     the accrual of a tax on such taxable certificatesin .thein-
     terim.
          Honorable George H. Sheppard, Page 3


                    In ehort, Seotlon 7 of Article Xv refers to an
          evidenoiaryor administrativematter rather than to the
          levy or accrual of a tar on stock transfers,antihe date
          Or June 1, 1941, fixed foreits effectivedate, is limited
          to,said Section 7, and Cannot, by implication,be extended
          to postpone the effective date of each and every other
          section of said Article XV. Had it been the legislative
          Intent to cause the accrual of the tax or the effeotive
          date of Article XV, in its entirety, to be postponed until
          Juneq, 1941, direct and unequivocallanguage,  similar to
          that used for this purpose in connectionwith Article XVII
          of~the Aot, above adverted to, would surely have been em-
          ployed.
                   Trusting the foregoing fully answers your inquiry,
          we are
                                              Yours     very truly
                                        ATTORRRYGEWERALOFTEXAS
          FMN:LM
          APPROVED JUN 11, 1941         By   S/       F& M. Neff, Jr.
                                                          Assistant
          a/ Grover Sellers :
‘.,...,                                 APPROVED:OI;INION
                                                        COk&ITTRR
          FIRST'ASSISTAYT
          ATTORREYGENEZAL               BY        m        Chairman